EXHIBIT 10.22


PLEDGE AND SECURITY AGREEMENT


dated as of September 1, 2011


between


EACH OF THE GRANTORS PARTY HERETO


and


BARCLAYS BANK PLC,


as Collateral Agent
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

 

       
Page
           
Section 1.
 
DEFINITIONS; GRANT OF SECURITY.
 
1
             
1.1
 
General Definitions
 
1
 
1.2
 
Definitions; Interpretation
 
6
             
Section 2.
 
GRANT OF SECURITY.
 
7
             
2.1
 
Grant of Security
 
7
 
2.2
 
Certain Limited Exclusions
 
8
             
Section 3.
 
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.
 
8
             
3.1
 
Security for Obligations
 
8
 
3.2
 
Continuing Liability Under Collateral
 
9
             
Section 4.
 
CERTAIN PERFECTION REQUIREMENTS.
 
9
             
4.1
 
Delivery Requirements
 
9
 
4.2
 
Control Requirements
 
9
 
4.3
 
Intellectual Property Recording Requirements
 
10
 
4.4
 
Other Actions
 
11
 
4.5
 
Timing and Notice
 
11
             
Section 5.
 
REPRESENTATIONS AND WARRANTIES.
 
11
             
5.1
 
Grantor Information & Status
 
11
 
5.2
 
Collateral Identification, Special Collateral
 
12
 
5.3
 
Ownership of Collateral and Absence of Other Liens
 
12
 
5.4
 
Status of Security Interest
 
13
 
5.5
 
Pledged Equity Interests, Investment Related Property
 
13
 
5.6
 
Intellectual Property
 
14
 
5.7
 
Dormant Subsidiaries
 
15
             
Section 6.
 
COVENANTS AND AGREEMENTS.
 
15
             
6.1
 
Grantor Information & Status
 
15
 
6.2
 
Collateral Identification; Special Collateral
 
15
 
6.3
 
Ownership of Collateral and Absence of Other Liens
 
16
 
6.4
 
Status of Security Interest
 
16
 
6.5
 
Receivables
 
16
 
6.6
 
Pledged Equity Interests, Investment Related Property
 
17
 
6.7
 
Intellectual Property
 
19
 
6.8
 
Dormant Subsidiaries
 
20
 

 
 
i

--------------------------------------------------------------------------------

 
 
Section 7.
 
ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS.
 
20
             
7.1
 
Access; Right of Inspection
 
20
 
7.2
 
Further Assurances
 
20
 
7.3
 
Additional Grantors
 
21
             
Section 8.
 
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
 
21
             
8.1
 
Power of Attorney
 
21
 
8.2
 
No Duty on the Part of Collateral Agent or Secured Parties
 
22
             
Section 9.
 
REMEDIES.
 
23
             
9.1
 
Generally
 
23
 
9.2
 
Application of Proceeds
 
24
 
9.3
 
Sales on Credit
 
24
 
9.4
 
Investment Related Property
 
24
 
9.5
 
Grant of Intellectual Property License
 
25
 
9.6
 
Intellectual Property
 
25
 
9.7
 
Cash Proceeds; Deposit Accounts
 
27
             
Section 10.
 
COLLATERAL AGENT.
 
27
             
Section 11.
 
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
28
             
Section 12.
 
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
 
28
             
Section 13.
 
MISCELLANEOUS.
 
29
 

 
SCHEDULE 5.1 — GENERAL INFORMATION
SCHEDULE 5.2 — COLLATERAL IDENTIFICATION
SCHEDULE 5.4 — FINANCING STATEMENTS
SCHEDULE 5.5 ― DORMANT SUBSIDIARIES
EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT
EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT
EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT
EXHIBIT E — TRADEMARK SECURITY AGREEMENT
EXHIBIT F — COPYRIGHT SECURITY AGREEMENT
EXHIBIT G — PATENT SECURITY AGREEMENT
 
 
ii

--------------------------------------------------------------------------------

 
 
This PLEDGE AND SECURITY AGREEMENT, dated as of September 1, 2011 (this
“Agreement”), between Ocwen Financial Corporation (the “Borrower”), Ocwen Loan
Servicing, LLC (“OLS”) and each of the other subsidiaries of the Borrower party
hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (other than the Collateral Agent, each, a
“Grantor”), and Barclays Bank PLC, as collateral agent for the Secured Parties
(as herein defined) (in such capacity as collateral agent, together with its
successors and permitted assigns, the “Collateral Agent”).


RECITALS:


WHEREAS, reference is made to that certain Senior Secured Term Loan Facility
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, OLS, the other subsidiary guarantors party thereto,
the lenders party thereto from time to time (the “Lenders”) and Barclays Bank
PLC, as Administrative Agent and Collateral Agent;


WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties; and


WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Loan Documents and the Hedge Agreements as set
forth herein.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:
 
Section 1.             DEFINITIONS; GRANT OF SECURITY.


1.1          General Definitions. In this Agreement, the following terms shall
have the following meanings:


“Additional Grantors” shall have the meaning assigned in Section 7.3.


“Agreement” shall have the meaning set forth in the preamble.


“Borrower” shall have the meaning set forth in the preamble.


“Cash Proceeds” shall have the meaning assigned in Section 9.7.


“Collateral” shall have the meaning assigned in Section 2.1.


“Collateral Agent” shall have the meaning set forth in the preamble.


“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.


“Contracts” shall mean all contracts, leases and other agreements entered into
by any Grantor pursuant to which such Grantor has the right (i) to receive
moneys due and to become due to it thereunder or in connection therewith, (ii)
to damages arising thereunder and (iii) to perform and to exercise all remedies
thereunder.


“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contracts or Commodity Accounts,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record”(as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.


“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.


“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright including, without limitation, each agreement required to be listed in
Schedule 5.2(II) under the heading “Copyright Licenses” (as such schedule may be
amended or supplemented from time to time).


“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et. Seq. and Community designs) and all
Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, as well as all moral rights, reversionary interests,
and termination rights, and, with respect to any and all of the foregoing: (i)
all registrations and applications therefor including, without limitation, the
registrations and applications required to be listed in Schedule 5.2(II) under
the heading “Copyrights” (as such schedule may be amended or supplemented from
time to time), (ii) all extensions and renewals thereof, (iii) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.


“Credit Agreement” shall have the meaning set forth in the recitals.


“Custodial Accounts” shall mean any custodial accounts or clearing accounts
established in the name of any Grantor in the ordinary course of business to
hold funds on behalf of a third party in connection with the origination or
funding of any mortgage or other consumer loans or pursuant to or containing
funds received solely in connection with Servicing Agreements in such Grantor’s
capacity as servicer, bailee or custodian and any related accounts maintained in
the ordinary course of such Grantor’s origination or servicing businesses in the
name of such Grantor that are used solely for the collection, maintenance and
disbursement of such funds on behalf of third parties for insurance payments,
tax payments, suspense payments and other similar payments required to be made
by such Grantor in its capacity as originator or servicer; provided that the
books and records of such Grantor indicate that such accounts are being held “in
trust for” or on behalf of another Person; provided further that the accounts
listed on Schedule 5.2(G), (H) and (I) shall not qualify as Custodial Accounts.
 
 
2

--------------------------------------------------------------------------------

 
 
“Dormant Subsidiary” shall mean each entity set forth on Schedule 5.5.


“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.


“Excluded Equity Interest” shall mean any equity interest listed on Schedule
5.2(I) under the heading “Excluded Equity Interest.”


“Grantors” shall have the meaning set forth in the preamble.


“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.


“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses, and
the right to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment
thereof, including the right to receive all Proceeds therefrom, including
without limitation license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto.


“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit E, Exhibit F or Exhibit G, as
applicable.


“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.


“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, Investment Accounts and certificates of
deposit.


“Lender” shall have the meaning set forth in the recitals.


“Majority Holder” shall have the meaning set forth in Section 10.


“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor, as determined
by such Grantor.
 
 
3

--------------------------------------------------------------------------------

 
 
“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to any Patent or otherwise providing for a
covenant not to sue for infringement or other violation of any Patent (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(II) under the heading
“Patent Licenses” (as such schedule may be amended or supplemented from time to
time).


“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) the right to sue or otherwise
recover for any past, present and future infringement or other violation
thereof, (iv) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (v) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.


“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.


“Pledged Debt” shall mean, subject to Section 2.2, all indebtedness for borrowed
money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule 5.2(I)
under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.


“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests.


“Pledged LLC Interests” shall mean, subject to Section 2.2, all interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I) under the
heading “Pledged LLC Interests” (as such schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such limited
liability company interests and any interest of such Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.


“Pledged Partnership Interests” shall mean, subject to Section 2.2, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.
 
 
4

--------------------------------------------------------------------------------

 
 
“Pledged Stock” shall mean, subject to Section 2.2, all shares of capital stock
owned by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.


“Receivables” shall mean all “accounts” (as such term is defined in Article 9 of
the UCC and (ii) all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including, without
limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Related Property, together
with all of Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.


“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.


“Secured Obligations” shall have the meaning assigned in Section 3.1.


“Secured Parties” shall mean the Agents, Lenders and the Lender Counterparties
and shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been paid or satisfied in full.


“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement required to be listed in Schedule 5.2(II)
under the heading “Trademark Licenses” (as such schedule may be amended or
supplemented from time to time).
 
 
5

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.2(II) under the heading “Trademarks” (as such schedule may
be amended or supplemented from time to time), (ii) all extensions or renewals
of any of the foregoing, (iii) all of the goodwill of the business connected
with the use of and symbolized by any of the foregoing, (iv) the right to sue or
otherwise recover for any past, present and future infringement, dilution or
other violation of any of the foregoing or for any injury to the related
goodwill, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (vi) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.


“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement required
to be listed in Schedule 5.2(II) under the heading “Trade Secret Licenses” (as
such schedule may be amended or supplemented from time to time).


“Trade Secrets” shall mean all trade secrets, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (iii) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.


“United States” shall mean the United States of America.


1.2          Definitions; Interpretation.


(a)           In this Agreement, the following capitalized terms shall have the
meaning given to them in the UCC (and, if defined in more than one Article of
the UCC, shall have the meaning given in Article 9 thereof): Account, Account
Debtor, As-Extracted Collateral, Bank, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Account, Commodity Contract, Commodity
Intermediary, Consignee, Consignment, Consignor, Deposit Account, Document,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Fixtures,
General Intangibles, Goods, Health-Care-Insurance Receivable, Instrument,
Inventory, Letter of Credit Right, Manufactured Home, Money, Payment Intangible,
Proceeds, Record, Securities Account, Securities Intermediary, Security
Certificate, Security Entitlement, Supporting Obligations, Tangible Chattel
Paper and Uncertificated Security.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           All other capitalized terms used herein (including the preamble
and recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this agreement is terminated as provided in Section 11
hereof. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement and
the Credit Agreement, the Credit Agreement shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
 
Section 2.             GRANT OF SECURITY.


2.1          Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, but not limited to the
following, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):


(a)           Accounts;


(b)           Contracts;


(c)           Chattel Paper;


(d)           Documents;


(e)           General Intangibles;


(f)           Goods (including all of its Equipment, Fixtures and Inventory),
together with all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;


(g)           Instruments;


(h)           Insurance;


(i)           Intellectual Property;


(j)           Investment Related Property (including, without limitation,
Deposit Accounts);


(k)           Letter of Credit Rights;


(l)            Money;
 
 
7

--------------------------------------------------------------------------------

 
 
(m)           Receivables and Receivable Records;


(n)           Commercial Tort Claims now or hereafter described on Schedule
5.2(III);


(o)           to the extent not otherwise included above, all other personal
property of any kind and all Collateral Records, Collateral Support and
Supporting Obligations relating to any of the foregoing; and


(p)           to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.


2.2          Certain Limited Exclusions. Notwithstanding anything herein or in
any other Loan Document to the contrary, in no event shall the Collateral (as
such term is defined herein and used herein and in any other Loan Document)
include or the security interest granted under Section 2.1 hereof attach to (a)
any lease, license, contract or agreement to which any Grantor is a party, and
any of its rights or interest thereunder, if and to the extent that a security
interest is prohibited by or in violation of (i) any law, rule or regulation
applicable to such Grantor, or (ii) a term, provision or condition of any such
lease, license, contract, property right or agreement (unless such law, rule,
regulation, term, provision or condition would be rendered ineffective with
respect to the creation of the security interest hereunder pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, however, that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (i) or (ii) above; provided further that the exclusions referred to
in clause (a) of this Section 2.2 shall not include any Proceeds of any such
lease, license, contract or agreement; (b) in any of the outstanding voting
capital stock of a Controlled Foreign Corporation in excess of 65% of all
classes of capital stock of such Controlled Foreign Corporation; provided that
immediately upon the amendment of the Internal Revenue Code to allow the pledge
of a greater percentage of the capital stock in a Controlled Foreign Corporation
without adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
capital stock of each Controlled Foreign Corporation; (c) any applications for
trademarks or service marks filed in the United States Patent and Trademark
Office (the “PTO”) pursuant to 15 U.S.C. §1051 Section 1(b) unless and until
evidence of use of the mark in interstate commerce is submitted to the PTO
pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d); (d) Excluded Equity
Interests; (e) Securitization Assets and any assets or property subject to a
Permitted Lien securing Non-Recourse Indebtedness, Permitted Funding
Indebtedness, Permitted Securitization Indebtedness and Indebtedness under
Credit Enhancement Agreements; (f) any Custodial Accounts; (g) any REO Assets;
and (h) any equity interest issued by a Securitization Entity that cannot be
pledged as a result of restrictions in its or its parent’s Organizational
Documents or documents governing or related to its or its subsidiaries’
Indebtedness; provided that, irrespective of the foregoing, the following assets
shall constitute “Collateral”: (1) Unencumbered Servicing Advances, (2)
Specified Deferred Servicing Fees and (3) Specified MSRs.
 
Section 3.             SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.


3.1          Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including (x) the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof) and (y) interest and fees accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
all Obligations with respect to every Grantor (the “Secured Obligations”).
 
 
8

--------------------------------------------------------------------------------

 
 
3.2          Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including, without limitation, any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests and (iii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
 
Section 4.             CERTAIN PERFECTION REQUIREMENTS.


4.1          Delivery Requirements.


(a)           With respect to any Certificated Securities included in the
Collateral, each Grantor shall deliver to the Collateral Agent the Security
Certificates evidencing such Certificated Securities duly indorsed by an
effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank. In addition, except as set forth in Section 6.8, each Grantor shall
cause any certificates evidencing any Pledged Equity Interests, including,
without limitation, any Pledged Partnership Interests or Pledged LLC Interests,
to be similarly delivered to the Collateral Agent regardless of whether such
Pledged Equity Interests constitute Certificated Securities.


(b)           With respect to any Instruments or Tangible Chattel Paper included
in the Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper (other than any mortgage loans or consumer
loans owned by any Grantor in the ordinary course of business) to the Collateral
Agent duly indorsed in blank; provided, however, that such delivery requirement
shall not apply to any Instruments or Tangible Chattel Paper having a face
amount of less than $500,000 individually or $1,000,000 in the aggregate.


4.2          Control Requirements.


(a)           With respect to any Deposit Accounts, Securities Accounts,
Security Entitlements, Commodity Accounts and Commodity Contracts included in
the Collateral, each Grantor shall ensure that the Collateral Agent has Control
thereof; provided, however, that such Control requirement shall not apply to any
Deposit Accounts, Securities Accounts, Security Entitlements, Commodity Accounts
and Commodity Contracts with a value of less than, or having funds or other
assets credited thereto with a value of less than, $500,000 individually or
$1,000,000 in the aggregate and (ii) notwithstanding anything in this Agreement
or any other Loan Document to the contrary, in no event shall the Collateral
Agent deliver Entitlement Orders or other instructions to any Securities
Intermediary or depositary institution unless an Event of Default has occurred
and is Continuing. With respect to any Securities Accounts or Securities
Entitlements, such Control shall be accomplished by the Grantor causing the
Securities Intermediary maintaining such Securities Account or Security
Entitlement to enter into an agreement substantially in the form of Exhibit C
hereto (or such other agreement in form and substance reasonably satisfactory to
the Collateral Agent) pursuant to which the Securities Intermediary shall agree
to comply with the Collateral Agent’s Entitlement Orders without further consent
by such Grantor. With respect to any Deposit Account, each Grantor shall cause
the depositary institution maintaining such account to enter into an agreement
substantially in the form of Exhibit D hereto (or such other agreement in form
and substance reasonably satisfactory to the Collateral Agent), pursuant to
which the Bank shall agree to comply with the Collateral Agent’s instructions
with respect to disposition of funds in the Deposit Account without further
consent by such Grantor. With respect to any Commodity Accounts or Commodity
Contracts each Grantor shall cause Control in favor of the Collateral Agent in a
manner reasonably acceptable to the Collateral Agent.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           With respect to any Uncertificated Security included in the
Collateral (other than any Uncertificated Securities credited to a Securities
Account), each Grantor shall cause the issuer of such Uncertificated Security
(other than any such issuer which is a Foreign Subsidiary or a Securitization
Entity) to either (i) register the Collateral Agent as the registered owner
thereof on the books and records of the issuer or (ii) execute an agreement
substantially in the form of Exhibit B hereto (or such other agreement in form
and substance reasonably satisfactory to the Collateral Agent), pursuant to
which such issuer agrees to comply with the Collateral Agent’s instructions with
respect to such Uncertificated Security without further consent by such Grantor
which instructions shall only be given upon the occurrence and during the
Continuance of an Event of Default.


(c)           With respect to any Letter of Credit Rights relating to letters of
credit drawable for an amount of $5,000,000 or more included in the Collateral
(other than any Letter of Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest), Grantor shall ensure that Collateral Agent has Control thereof by
obtaining the written consent of each issuer of each related letter of credit to
the assignment of the proceeds of such letter of credit to the Collateral Agent.


(d)           With respect any Electronic Chattel Paper or “transferable
record”(as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) included
in the Collateral (other than any mortgage loans or consumer loans owned by any
Grantor in the ordinary course of business), Grantor shall ensure that the
Collateral Agent has Control thereof; provided, however, that such Control
requirement shall not apply to any Electronic Chattel Paper or transferable
record having a face amount of less than $500,000 individually or $1,000,000 in
the aggregate.


4.3          Intellectual Property Recording Requirements.


(a)           In the case of any Material Intellectual Property (whether now
owned or hereafter acquired) consisting of U.S. Patents and Patent Licenses in
respect of U.S. Patents for which any Grantor is the licensee and the U.S.
Patents are specifically identified, Grantor shall execute and deliver to the
Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit G hereto (or a supplement thereto) covering all such Patents and Patent
Licenses in appropriate form for recordation with the U.S. Patent and Trademark
Office with respect to the security interest of the Collateral Agent.


(b)           In the case of any Material Intellectual Property (whether now
owned or hereafter acquired) consisting of U.S. Trademarks and Trademark
Licenses in respect of U.S. Trademarks for which any Grantor is the licensee and
the U.S. Trademarks are specifically identified, Grantor shall execute and
deliver to the Collateral Agent a Trademark Security Agreement in substantially
the form of Exhibit E hereto (or a supplement thereto) covering all such
Trademarks and Trademark Licenses in appropriate form for recordation with the
U.S. Patent and Trademark Office with respect to the security interest of the
Collateral Agent.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           In the case of any Material Intellectual Property (whether now
owned or hereafter acquired) consisting of registered U.S. Copyrights and
Copyright Licenses in respect of U.S. Copyrights for which any Grantor is the
licensee and the U.S. Copyright registrations are specifically identified,
Grantor execute and deliver to the Collateral Agent a Copyright Security
Agreement in substantially the form of Exhibit F hereto (or a supplement
thereto) covering all such Copyright and Copyright Licenses is in appropriate
form for recordation with the U.S. Copyright Office with respect to the security
interest of the Collateral Agent.


4.4          Other Actions. With respect to any Pledged Partnership Interests
and Pledged LLC Interests included in the Collateral, if the Grantors own less
than 100% of the equity interests in any issuer of such Pledged Partnership
Interests or Pledged LLC Interests, Grantors shall use their commercially
reasonable efforts to obtain the consent of each other holder of partnership
interest or limited liability company interests in such issuer to the security
interest of the Collateral Agent hereunder and following the occurrence and
during the Continuance of an Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests to the Collateral Agent or its
designee, and to the substitution of the Collateral Agent or its designee as a
partner or member with all the rights and powers related thereto. Each Grantor
consents to the grant by each other Grantor of a Lien in all Investment Related
Property to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee following the
occurrence and during the Continuance of an Event of Default and to the
substitution of the Collateral Agent or its designee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.


4.5          Timing and Notice. With respect to any Collateral in existence on
the Closing Date, each Grantor shall comply with the requirements of Section 4
on the date hereof and with respect to any Collateral hereafter owned or
acquired, such Grantor shall use commercially reasonable efforts to comply with
such requirements within 30 days of Grantor acquiring rights therein. Each
Grantor shall promptly inform the Collateral Agent of its acquisition of any
Collateral for which any action is required by Section 4 hereof (including, for
the avoidance of doubt, the filing of any applications for, or the issuance or
registration of, any Patents, Copyrights or Trademarks). Notwithstanding the
foregoing, each Grantor shall have 60 days from the Closing Date (which period
may be extended in the sole discretion of the Collateral Agent) to provide the
Collateral Agent with Control over any Investment Accounts in existence on the
Closing Date.
 
Section 5.             REPRESENTATIONS AND WARRANTIES.


Each Grantor hereby represents and warrants, on the Closing Date and on each
Increased Amount Date, that:


5.1          Grantor Information & Status.


(a)           Schedule 5.1(A) & (B) (as such schedule may be amended or
supplemented from time to time) sets forth under the appropriate headings: (1)
the full legal name of such Grantor, (2) all trade names or other names under
which such Grantor currently conducts business, (3) the type of organization of
such Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located;
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           except as provided on Schedule 5.1(C), it has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business (or principal residence if such Grantor is a natural person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) and has not done business under any other name, in
each case, within the past five (5) years;


(c)           such Grantor has been duly organized and is validly existing as an
entity of the type as set forth opposite such Grantor’s name on Schedule 5.1(A)
solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Schedule 5.1(A) and remains duly existing as such. Such Grantor has not
filed any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction; and


(d)           no Grantor is a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).


5.2          Collateral Identification, Special Collateral.


(a)           Schedule 5.2 (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings all of such Grantor’s:
(1) Pledged Equity Interests (other than Equity Interests held by any Grantor in
any Dormant Subsidiary), (2) Equity Interests (that would otherwise constitute a
Pledged Equity Interest) to the extent they secure or are the subject of a
negative pledge to support Non-Recourse Indebtedness of the Borrower or any
other Grantor, (3) Pledged Debt (other than mortgage loans or consumer loans
owned by any Grantor in the ordinary course of business), (4) Securities
Accounts other than any Securities Accounts holding assets with a market value
of less than $500,000 individually or $1,000,000 in the aggregate, (5) Deposit
Accounts other than any Deposit Accounts holding less than $500,000 individually
or $1,000,000 in the aggregate, (6) Commodity Contracts and Commodity Accounts,
(7) all United States and foreign registrations and issuances of and
applications for Patents, Trademarks, and Copyrights owned by each Grantor, (8)
all Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses constituting Material Intellectual Property, (9) Commercial Tort Claims
other than any Commercial Tort Claims having a value of less than $500,000
individually and $1,000,000 in the aggregate, and (10) Letter of Credit Rights
for letters of credit other than any Letters of Credit Rights worth less than
$500,000, individually or $1,000,000 in the aggregate. Each Grantor shall
supplement such schedules as necessary to ensure that such schedules are
accurate on each Increased Amount Date;


(b)           none of the Collateral constitutes, or is the Proceeds of, (1)
Farm Products, (2) As-Extracted Collateral, (3) Health-Care-Insurance
Receivables, (4) timber to be cut or (5) aircraft, aircraft engines, satellites,
ships or railroad rolling stock. No material portion of the collateral consists
of motor vehicles or other goods subject to a certificate of title statute of
any jurisdiction;


(c)           all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects; and


(d)           not more than 10% of the value of all personal property included
in the Collateral is located in any country other than the United States.


5.3          Ownership of Collateral and Absence of Other Liens.


(a)           such Grantor owns the Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Collateral and, as
to all Collateral whether now existing or hereafter acquired, developed or
created (including by way of lease or license), will continue to own or have
such rights in each item of the Collateral (except as otherwise permitted by the
Credit Agreement), in each case free and clear of any and all Liens, rights or
claims of all other Persons, including, without limitation, liens arising as a
result of such Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person other than, in
the case of priority only, any Permitted Liens; and
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           other than any financing statements filed in favor of the
Collateral Agent, no effective financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for (x)
financing statements for which duly authorized proper termination statements
have been delivered to the Collateral Agent for filing and (y) financing
statements filed (i) in connection with Permitted Liens or (ii) by individuals
with respect to claims that do not constitute Liens. Other than the Collateral
Agent and any automatic control in favor of a Bank, Securities Intermediary or
Commodity Intermediary maintaining a Deposit Account, Securities Account or
Commodity Contract, no Person is in Control of any Collateral.


5.4          Status of Security Interest.


(a)           upon the filing of financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 5.4 hereof (as such schedule may be amended or supplemented from time
to time), the security interest of the Collateral Agent in all Collateral that
can be perfected by the filing of a financing statement under the Uniform
Commercial Code as in effect in any jurisdiction will constitute a valid,
perfected, first priority Lien in favor of the Collateral Agent subject in the
case of priority only, to any Permitted Liens with respect to Collateral. Each
agreement purporting to give the Collateral Agent Control over any Collateral is
effective to establish the Collateral Agent’s Control of the Collateral subject
thereto;


(b)           to the extent perfection or priority of the security interest
therein is not subject to Article 9 of the UCC, upon recordation of the security
interests granted hereunder in Patents, Trademarks, Copyrights and exclusive
Copyright Licenses in the applicable intellectual property registries, including
but not limited to the United States Patent and Trademark Office and the United
States Copyright Office, the security interests granted to the Collateral Agent
hereunder shall constitute valid, perfected, first priority Liens (subject, in
the case of priority only, to Permitted Liens);


(c)           no authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Collateral Agent hereunder or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
clause (a) above, (B) as may be required, in connection with the disposition of
any Investment Related Property, by laws generally affecting the offering and
sale of Securities and (C) any consents needed to transfer the servicing under
any servicing agreement to any successor servicer; and


(d)           each Grantor is in compliance with its obligations under Section 4
hereof.


5.5          Pledged Equity Interests, Investment Related Property.


(a)           it is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof except such as have been obtained;
and


(c)           all of the Pledged LLC Interests and Pledged Partnership Interests
either (i) are or represent interests that by their terms provide that they are
securities governed by the uniform commercial code of an applicable jurisdiction
or (ii)(A) are not traded on securities exchanges or in securities markets, (B)
are not “investment company securities” (as defined in Section 8-103(b) of the
UCC) and (C) do not provide, in the related operating or partnership agreement,
as applicable, certificates, if any, representing such Pledged LLC Interests or
Pledged Partnership Interests, as applicable, or otherwise that they are
securities governed by the Uniform Commercial Code of any jurisdiction.


5.6          Intellectual Property.


(a)           to the best of such Grantor’s knowledge: it is the sole and
exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Schedule 5.2(II) (as such schedule may be
amended or supplemented from time to time), or owns or has the right to use and,
where such Grantor does so, sublicense others to use, all other Material
Intellectual Property, free and clear of all Liens, claims and encumbrances,
except for Permitted Liens and the licenses set forth on Schedule 5.2(II) (as
such schedule may be amended or supplemented from time to time);


(b)           to the best of such Grantor’s knowledge: all Material Intellectual
Property of such Grantor is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, nor, in the case of Patents, is any of the
Intellectual Property the subject of a reexamination proceeding, and such
Grantor has performed all acts reasonably necessary and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks of such
Grantor constituting Material Intellectual Property in full force and effect;


(c)           to the best of the Grantor’s knowledge and excluding Intellectual
Property that is the subject of a pending application: all Material Intellectual
Property is valid and enforceable; no holding, decision, ruling, or judgment has
been rendered in any action or proceeding before any court or administrative
authority challenging the validity, enforceability, or scope of, or such
Grantor’s right to register, own or use, any Material Intellectual Property of
such Grantor, and no such action or proceeding is pending or, to the best of
such Grantor’s knowledge, threatened;


(d)           to the best of the Grantor’s knowledge: all registrations,
issuances and applications for Copyrights, Patents and Trademarks of such
Grantor are standing in the name of such Grantor, and none of the Trademarks,
Patents, Copyrights or Trade Secrets owned by such Grantor has been licensed by
such Grantor to any Affiliate or third party, except as disclosed in Schedule
5.2(II) (as such schedule may be amended or supplemented from time to time);


(e)           such Grantor has not made a previous assignment, sale, transfer,
exclusive license or similar arrangement constituting a present or future
assignment, sale, transfer, exclusive license or similar arrangement of any
Material Intellectual Property that has not been terminated or released;


 
14

--------------------------------------------------------------------------------

 
 
(f)           such Grantor generally used appropriate statutory notice of
registration in connection with its use of its registered Trademarks and proper
marking practices in connection with the use of Patents constituting Material
Intellectual Property;


(g)           such Grantor has taken commercially reasonable steps to protect
the confidentiality of its Trade Secrets;


(h)           such Grantor controls the nature and quality of all products sold
and all services rendered under or in connection with all Trademarks of such
Grantor and has taken all action reasonably necessary to insure that all
licensees of the Trademarks owned by such Grantor comply with such Grantor’s
standards of quality, in each case, to the extent constituting Material
Intellectual Property; and


(i)           to the best of such Grantor’s knowledge: the conduct of such
Grantor’s business does not infringe, misappropriate, dilute or otherwise
violate any Intellectual Property right of any other Person; and no claim has
been made that the use of any Material Intellectual Property owned or used by
such Grantor (or any of its respective licensees) infringes, misappropriates,
dilutes or otherwise violates the asserted rights of any other Person, and no
demand that such Grantor enter into a license or co-existence agreement has been
made but not resolved.


5.7          Dormant Subsidiaries. Each Dormant Subsidiary does not and will not
own any assets, earn any revenue or engage in any type of business activity,
other than immaterial assets and any related immaterial revenues.
 
Section 6.             COVENANTS AND AGREEMENTS.


Each Grantor hereby covenants and agrees that:


6.1          Grantor Information & Status.


(a)           Without limiting any prohibitions or restrictions on mergers or
other transactions set forth in the Credit Agreement, it shall not change such
Grantor’s name, identity, corporate structure (e.g. by merger, consolidation,
change in corporate form or otherwise), sole place of business (or principal
residence if such Grantor is a natural person), chief executive office, type of
organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Collateral Agent in writing at least thirty (30)
days prior to any such change or establishment, identifying such new proposed
name, identity, corporate structure, sole place of business (or principal
residence if such Grantor is a natural person), chief executive office,
jurisdiction of organization or trade name and providing such other information
in connection therewith as the Collateral Agent may reasonably request and (b)
taken all actions necessary to maintain the continuous validity, perfection and
the same or better priority of the Collateral Agent’s security interest in the
Collateral granted or intended to be granted and agreed to hereby, which in the
case of any merger or other change in corporate structure shall include, without
limitation, executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Annex A attached hereto together with
all Supplements to Schedules thereto, upon completion of such merger or other
change in corporate structure confirming the grant of the security interest
hereunder.


6.2          Collateral Identification; Special Collateral.


(a)           in the event that it hereafter acquires any Collateral of a type
described in Section 5.2(b) hereof, it shall promptly notify the Collateral
Agent thereof in writing and take such actions and execute such documents and
make such filings all at Grantor’s expense as the Collateral Agent may
reasonably request in order to ensure that the Collateral Agent has a valid,
perfected, first priority security interest in such Collateral, subject in the
case of priority only, to any Permitted Liens. Notwithstanding the foregoing, no
Grantor shall be required to notify the Collateral Agent or take any such action
unless such Collateral is of a material value or is material to such Grantor’s
business; and
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           in the event that it hereafter acquires or has any Commercial Tort
Claim in excess of $500,000 individually or $1,000,000 in the aggregate it shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims.


6.3          Ownership of Collateral and Absence of Other Liens.


(a)           except for the security interest created by this Agreement, it
shall not create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;


(b)           upon such Grantor or any officer of such Grantor obtaining
knowledge thereof, it shall promptly notify the Collateral Agent in writing of
any event that is reasonably likely to have a Material Adverse Effect on the
value of the Collateral or any material portion thereof, the ability of any
Grantor or the Collateral Agent to dispose of the Collateral or any material
portion thereof, or the rights and remedies of the Collateral Agent in relation
thereto, including, without limitation, the levy of any legal process against
the Collateral or any material portion thereof; and


(c)           it shall not sell, transfer or assign (by operation of law or
otherwise) or exclusively license to another Person any Collateral except as
otherwise permitted by the Credit Agreement.


6.4          Status of Security Interest.


(a)           Subject to the limitations set forth in subsection (b) of this
Section 6.4 and except as otherwise permitted by the Credit Agreement, each
Grantor shall maintain the security interest of the Collateral Agent hereunder
in all Collateral as valid, perfected, first priority Liens (subject, in the
case of priority only, to Permitted Liens).


(b)           Notwithstanding the foregoing (or anything else to the contrary
herein or in any other Loan Document), no Grantor shall be required to take any
action to (i) perfect any Collateral that can only be perfected by Control, (ii)
make foreign filings with respect to Intellectual Property or (iii) make any
filings with registrars of motor vehicles or similar governmental authorities
with respect to goods covered by a certificate of title, in each case except as
and to the extent specified in Section 4 hereof.


6.5          Receivables.


(a)           it shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables, including, but not limited
to, the originals of all documentation with respect to all Receivables and
records of all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           other than in the ordinary course of business or as permitted by
the Loan Documents, following and during the continuation of an Event of
Default, (i) it shall not amend, modify, terminate or waive any provision of any
Receivable in any manner which could reasonably be expected to have a material
adverse effect on the value of such Receivable; and (ii) it shall not (w) grant
any extension or renewal of the time of payment of any Receivable, (x)
compromise or settle any dispute, claim or legal proceeding with respect to any
Receivable for less than the total unpaid balance thereof, (y) release, wholly
or partially, any Person liable for the payment thereof, or (z) allow any credit
or discount thereon; and


(c)           at any time following the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall have the right to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, the Collateral Agent may: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (2) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation or Collateral Support shall be received
in trust for the benefit of the Collateral Agent hereunder and shall be
segregated from other funds of such Grantor and such Grantor shall not adjust,
settle or compromise the amount or payment of any Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon.


6.6          Pledged Equity Interests, Investment Related Property.


(a)           Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity Interest
or other Investment Related Property, upon the merger, consolidation,
liquidation or dissolution of any issuer of any Pledged Equity Interest or
Investment Related Property, then (a) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (b) such Grantor shall immediately take
all steps, if any, necessary to ensure the validity, perfection, priority and,
if applicable, control of the Collateral Agent over such Investment Related
Property (including, without limitation, delivery thereof to the Collateral
Agent to the extent otherwise required pursuant to this Agreement) and pending
any such action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Collateral Agent and shall segregate such dividends, distributions, Securities
or other property from all other property of such Grantor. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be Continuing,
the Collateral Agent authorizes each Grantor to retain all cash dividends and
distributions paid in the normal course of the business of the issuer and
consistent with the past practice of the issuer and all payments of interest;


(b)           Voting.
 
            
(i)       So long as no Event of Default shall have occurred and be Continuing,
except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right without the prior
written consent of the Collateral Agent if such action would have a Material
Adverse Effect on the value of the Collateral; it being understood, however,
that neither the voting by such Grantor of any Pledged Stock for, or such
Grantor’s consent to, the election of directors (or similar governing body) at a
regularly scheduled annual or other meeting of stockholders or with respect to
incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section 6.6(b)(i); and
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)       Upon the occurrence and during the continuation of an Event of
Default:


(1)           all rights of each Grantor to exercise or refrain from exercising
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and


(2)           in order to permit the Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1; and


(c)           Except to the extent not prohibited by the Credit Agreement,
without the prior written consent of the Collateral Agent, it shall not vote to
enable or take any other action to: (i) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property or
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest, (ii) permit any Subsidiary that is an issuer of any Pledged
Equity Interest to issue any additional stock, partnership interests, limited
liability company interests or other equity interests of any nature or to issue
securities convertible into or granting the right of purchase or exchange for
any stock or other equity interest of any nature of such issuer, (iii) permit
any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, (iv) waive any default under or breach of any terms of
organizational document relating to the issuer of any Pledged Equity Interest or
the terms of any Pledged Debt consisting of intercompany debt or (v) cause any
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided,
however, notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (v), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent’s “control”
thereof; and


(d)           Except to the extent not prohibited by the Credit Agreement,
without the prior written consent of the Collateral Agent, it shall not permit
any issuer of any Pledged Equity Interest to merge or consolidate unless (i) all
the outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantor; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
Controlled Foreign Corporation, then such Grantor shall only be required to
pledge equity interests in accordance with Section 2 and (ii) Grantor promptly
complies with the delivery and control requirements of Section 4 hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           Such Grantor covenants and agrees that, without the prior express
written consent of the Collateral Agent, it will not agree to any election by
any limited liability company or partnership, as applicable, to treat the
Pledged LLC Interests or Pledged Partnership Interests, as applicable, as
securities governed by the Uniform Commercial Code of any jurisdiction and in
any event will promptly notify the Collateral Agent in writing if the
representation set forth in Section 5.6(c) becomes untrue for any reason and, in
such event, take such action as the Collateral Agent may reasonably request in
order to establish the Collateral Agent’s “control” (within the meaning of
Section 8-106 of the New York UCC) over such Pledged LLC Interests or Pledged
Partnership Interests, as applicable. Such Grantor shall not consent to any
amendment to any related operating or partnership agreement, as applicable, that
would render the representation in Section 5.6(c) to no longer be true and
correct.


6.7          Intellectual Property.


(a)           Except in each case as shall be consistent with commercially
reasonable business judgment, it shall not do any act or omit to do any act
whereby any of the Material Intellectual Property, as determined at the time of
the determination, may lapse, or become abandoned, canceled, dedicated to the
public, forfeited, unenforceable or otherwise impaired, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;


(b)           it shall not, with respect to any Trademarks constituting Material
Intellectual Property at the time, cease the use of any of such Trademarks or
fail to maintain the level of the quality of products sold and services rendered
under any of such Trademark at a level at least substantially consistent with
the quality of such products and services as of the date hereof, and each
Grantor shall take all steps reasonably necessary to insure that licensees of
such Trademarks use such consistent standards of quality;


(c)           it shall promptly notify the Collateral Agent if it receives any
demand or threat or is the subject of any claim in a formal proceeding before a
tribunal of competent authority of which it knows or has reason to know that any
item of Material Intellectual Property is or has become, or may become, (i)
abandoned or dedicated to the public or placed in the public domain, (ii)
invalid or unenforceable, (iii) subject to any adverse determination (including
the institution of, or any adverse claim with respect to, any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court) or (iv) the subject of any reversion or termination rights;


(d)           except in each case as shall be consistent with commercially
reasonable business judgment, it shall take all reasonable steps, including in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration or issuance
of each Trademark, Patent, and Copyright owned by any Grantor and constituting
Material Intellectual Property which is now or shall become included in the
Intellectual Property including, but not limited to, those items on Schedule
5.2(II) (as such schedule may be amended or supplemented from time to time); and


(e)           it shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or may in any way materially impair or prevent the creation
of a security interest in, or the assignment of, such Grantor’s rights and
interests in any property included within the definitions of any Material
Intellectual Property acquired under such contracts.
 
 
19

--------------------------------------------------------------------------------

 
 
6.8          Dormant Subsidiaries. Each Grantor hereby covenants and agrees that
it will use its commercially reasonable efforts to cause the dissolution of (i)
each Dormant Subsidiary that is a Domestic Subsidiary within 90 days following
the Closing Date, and (ii) each Dormant Subsidiary that is a Foreign Subsidiary
within 120 days following the Closing Date; provided that, if any Dormant
Subsidiary that is a Domestic Subsidiary is not dissolved within 90 days
following the Closing Date or if any Dormant Subsidiary that is a Foreign
Subsidiary is not dissolved within 120 days following the Closing Date, then the
applicable Grantor shall promptly supplement Schedule 5.2 to include its Equity
Interests in such Dormant Subsidiary as a Pledged Equity Interest, and such
Grantor shall promptly deliver to the Collateral Agent any certificates
evidencing its Equity Interest in such Dormant Subsidiary. The Collateral Agent
shall have the ability to extend any periods of time referred to in the previous
sentence in its sole discretion.
 
Section 7.             ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;
ADDITIONAL GRANTORS.
 
7.1          Access; Right of Inspection. The Collateral Agent shall at all
times have full and free access (following reasonable advance notice) during
normal business hours to all the books, correspondence and records of each
Grantor, and the Collateral Agent and its representatives may examine the same,
take extracts therefrom and make photocopies thereof, and each Grantor agrees to
render to the Collateral Agent, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto. The Collateral Agent and its representatives shall at all times
(following reasonable advance notice) also have the right to enter any premises
of each Grantor and inspect any property of each Grantor (during normal business
hours) where any of the Collateral of such Grantor granted pursuant to this
Agreement is located for the purpose of inspecting the same, observing its use
or otherwise protecting its interests therein.


7.2          Further Assurances.


(a)           Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor shall:
 
 (i)       file such financing or continuation statements, or amendments
thereto, record security interests in Intellectual Property and execute and
deliver such other agreements, instruments, endorsements, powers of attorney or
notices, as may be necessary or desirable, or as the Collateral Agent may
reasonably request, in order to effect, reflect, perfect and preserve the
security interests granted or purported to be granted hereby;


 (ii)       take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any
Intellectual Property with any United States intellectual property registry in
which said Intellectual Property is registered or issued or in which an
application for registration or issuance is pending including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office, the various Secretaries of State;
 
 
20

--------------------------------------------------------------------------------

 
 
 (iii)       at any reasonable time, upon reasonable request by the Collateral
Agent, assemble the Collateral and allow inspection of the Collateral by the
Collateral Agent, or persons designated by the Collateral Agent;


 (iv)       at the Collateral Agent’s request, appear in and defend any action
or proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral; and


 (v)        furnish the Collateral Agent with such information regarding the
Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time.


(b)           Each Grantor hereby authorizes the Collateral Agent to file a
Record or Records, including, without limitation, financing or continuation
statements, Intellectual Property Security Agreements and amendments and
supplements to any of the foregoing, in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary to perfect or otherwise protect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary to
ensure the perfection of the security interest in the Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired, developed or created”
or words of similar effect. Each Grantor shall furnish to the Collateral Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.


(c)           Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.


7.3          Additional Grantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement. Upon delivery
of any such Pledge Supplement to the Collateral Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of the Borrower to become an Additional Grantor hereunder. This Agreement shall
be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
 
Section 8.             COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.


8.1          Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s discretion to take any action and to
execute any instrument that the Collateral Agent may deem reasonably necessary
to accomplish the purposes of this Agreement, including, without limitation, the
following:


(a)           upon the occurrence and during the Continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Credit Agreement;
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           upon the occurrence and during the Continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;


(c)           upon the occurrence and during the Continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;


(d)           upon the occurrence and during the Continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;


(e)           upon the occurrence and during the Continuance of any Event of
Default, to prepare and file any UCC financing statements against such Grantor
as debtor;


(f)           upon the occurrence and during the Continuance of any Event of
Default, to prepare, sign, and file for recordation in any United States
intellectual property registry, appropriate evidence of the lien and security
interest granted herein in the Intellectual Property in the name of such Grantor
as debtor;


(g)           upon the occurrence and during the Continuance of any Event of
Default,, to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and


(h)           upon the occurrence and during the Continuance of any Event of
Default generally to sell, transfer, lease, license, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and to do, at the Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Collateral Agent deems reasonably necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s security interest therein in order to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.


8.2          No Duty on the Part of Collateral Agent or Secured Parties. The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.             REMEDIES.
 
9.1          Generally.


(a)           If any Event of Default shall have occurred and be Continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:


 (i)         require any Grantor to, and each Grantor hereby agrees that it
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the tangible Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place to be
designated by the Collateral Agent that is reasonably convenient to both
parties;


 (ii)        enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;


 (iii)       prior to the disposition of the Collateral, store, process, repair
or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent the Collateral Agent deems appropriate;
and


 (iv)       without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Collateral Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable.


(b)           The Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent to the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Secured Parties, shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.


(d)           The Collateral Agent shall have no obligation to marshal any of
the Collateral.


9.2          Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by the Collateral Agent in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Collateral Agent against,
the Secured Obligations in the following order of priority: first, to the
payment of all reasonable costs and expenses of such sale, collection or other
realization, including reasonable compensation to the Collateral Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by the Collateral Agent in connection therewith, and all amounts for
which the Collateral Agent is entitled to indemnification hereunder (in its
capacity as the Collateral Agent and not as a Lender) and all advances made by
the Collateral Agent hereunder for the account of the applicable Grantor, and to
the payment of all reasonable costs and expenses paid or incurred by the
Collateral Agent in connection with the exercise of any right or remedy
hereunder or under the Credit Agreement, all in accordance with the terms hereof
or thereof; second, to the extent of any excess of such proceeds, to the payment
of all other Secured Obligations for the ratable benefit of the Lenders and the
Lender Counterparties; and third, to the extent of any excess of such proceeds,
to the payment to or upon the order of such Grantor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.


9.3          Sales on Credit. If the Collateral Agent sells any of the
Collateral upon credit, Grantor will be credited only with payments actually
made by purchaser and received by Collateral Agent and applied to indebtedness
of the purchaser. In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.


9.4          Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall not be deemed to have been made in a commercially unreasonable manner
solely as a result of such limitation and that the Collateral Agent shall have
no obligation to engage in public sales and no obligation to delay the sale of
any Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may reasonably request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.
 
 
24

--------------------------------------------------------------------------------

 
 
9.5          Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the Continuance of an Event of Default, to exercise
rights and remedies under Section 9 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.


9.6          Intellectual Property.


(a)           Anything contained herein to the contrary notwithstanding, in
addition to the other rights and remedies provided herein, upon the occurrence
and during the continuation of an Event of Default:


 (i)       the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property rights of such Grantor, in
which event such Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts and execute any and all documents reasonably required by the
Collateral Agent in aid of such enforcement and such Grantor shall promptly,
upon demand, reimburse and indemnify the Collateral Agent as provided in Section
10.03 of the Credit Agreement in connection with the exercise of its rights
under this Section, and, to the extent that the Collateral Agent shall elect not
to bring suit to enforce any Intellectual Property rights as provided in this
Section 9.6, each Grantor agrees to use all reasonable measures, whether by
action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating, as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;


 (ii)       upon written demand from the Collateral Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Collateral Agent or such
Collateral Agent’s designee all of such Grantor’s right, title and interest in
and to any Intellectual Property and shall execute and deliver to the Collateral
Agent such documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement;
 
 
25

--------------------------------------------------------------------------------

 
 
 (iii)       each Grantor agrees that such an assignment and/or recording shall
be applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, any such Intellectual Property;


 (iv)       within five (5) Business Days after written notice from the
Collateral Agent, each Grantor shall make available to the Collateral Agent, to
the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of such Event of Default as the Collateral Agent
may reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem, pro
rata basis consistent with the salary and benefit structure applicable to each
as of the date of such Event of Default; and


 (v)       the Collateral Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property of such Grantor, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such amounts and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done; it being understood and agreed that


(1)           all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of amounts due to such Grantor in respect of
the Collateral or any portion thereof shall be received in trust for the benefit
of the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and


(2)           such Grantor shall not adjust, settle or compromise the amount or
payment of any such amount or release wholly or partly any obligor with respect
thereto or allow any credit or discount thereon.


(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be Continuing,
(ii) no other Event of Default shall have occurred and be Continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Collateral Agent and the Secured Parties.
 
 
26

--------------------------------------------------------------------------------

 
 
9.7          Cash Proceeds; Deposit Accounts.


(a)           If any Event of Default shall have occurred and be Continuing, in
addition to the rights of the Collateral Agent specified in Section 6.5 with
respect to payments of Receivables, all proceeds of any Collateral received by
any Grantor consisting of cash, checks and other near-cash items (collectively,
“Cash Proceeds”) shall be held by such Grantor in trust for the Collateral
Agent, segregated from other funds of such Grantor, and upon request by the
Collateral Agent shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required) and held by the
Collateral Agent. Any Cash Proceeds received by the Collateral Agent (whether
from a Grantor or otherwise) may, in the sole discretion of the Collateral
Agent, (A) be held by the Collateral Agent for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) and/or (B) then or at any time thereafter may be applied
by the Collateral Agent against the Secured Obligations then due and owing.


(b)           If any Event of Default shall have occurred and be Continuing, the
Collateral Agent may apply the balance from any Deposit Account or instruct the
bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Collateral Agent.
 
Section 10.          COLLATERAL AGENT.


The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Loan Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders (the “Majority Holders”) of a majority of the aggregate
“settlement amount” as defined in the Hedge Agreements (or, with respect to any
Hedge Agreement that has been terminated in accordance with its terms, the
amount then due and payable (exclusive of expenses and similar payments but
including any early termination payments then due) under such Hedge Agreement)
under all Hedge Agreements. For purposes of the foregoing sentence, the
“settlement amount” for any Hedge Agreement that has not been terminated shall
be the settlement amount as of the last Business Day of the month preceding any
date of determination and shall be calculated by the appropriate swap
counterparties and reported to the Collateral Agent upon request; provided any
Hedge Agreement with a settlement amount that is a negative number shall be
disregarded for purposes of determining the Majority Holders. In furtherance of
the foregoing provisions of this Section, each Secured Party, by its acceptance
of the benefits hereof, agrees that it shall have no right individually to
realize upon any of the Collateral hereunder, it being understood and agreed by
such Secured Party that all rights and remedies hereunder may be exercised
solely by the Collateral Agent for the benefit of Secured Parties in accordance
with the terms of this Section. The provisions of the Credit Agreement relating
to the Collateral Agent including, without limitation, the provisions relating
to resignation or removal of the Collateral Agent and the powers and duties and
immunities of the Collateral Agent are incorporated herein by this reference and
shall survive any termination of the Credit Agreement.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 11.          CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
 
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than (x) obligations under Hedge Agreements not yet due and
payable and (y) contingent indemnification obligations for which no claim has
been made), and the cancellation or termination of the Commitments, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise. Upon the
payment in full of all Secured Obligations (other than (x) obligations under
Hedge Agreements not yet due and payable and (y) contingent indemnification
obligations for which no claim has been made), and the cancellation or
termination of the Commitments, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantors. Upon any such termination the Collateral Agent shall,
at Grantors’ expense, execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments to evidence such termination. Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. The Collateral Agent shall, at the applicable Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as such Grantor shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release.
 
Section 12.          STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.


The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 10.02 of the
Credit Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 13.          MISCELLANEOUS.
 
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.01 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Loan Documents
embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof. Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).


SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, WILL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY
AND IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL
SUBJECT THERETO); (B) WAIVES (I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER
JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT
OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH THIS SECTION
13; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
 
29

--------------------------------------------------------------------------------

 
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 13 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 

 
OCWEN FINANCIAL CORPORATION,
 
as Grantor
         
By:
 
   
Name:
     
Title:
           
OCWEN LOAN SERVICING, LLC,
 
as Grantor
         
By:
     
Name:
     
Title:
           
REAL ESTATE SERVICING SOLUTIONS INC.,
 
as Grantor
         
By:
 
   
Name:
     
Title:
           
LITTON LOAN SERVICING LP
         
By:
   
Name:
   
Title:
           
BARCLAYS BANK PLC,
 
as Collateral Agent
         
By:
 
   
Title:
Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT


GENERAL INFORMATION


(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
Full Legal Name
 
Type of Organization
 
Jurisdiction of Organization
 
Chief Executive
Office/Sole Place of Business (or Residence if Grantor is a Natural Person)
 
Organization I.D.#
                 

 
(B)
Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor currently conducts business:

 
Full Legal Name
 
Trade Name or Fictitious Business Name
     

 
(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 
Grantor
 
Date of Change
 
Description of Change
         



 
Schedule 5.1-1

--------------------------------------------------------------------------------

 


SCHEDULE 5.2
TO PLEDGE AND SECURITY AGREEMENT


COLLATERAL IDENTIFICATION


I.           INVESTMENT RELATED PROPERTY


(A)           Pledged Stock:
 
Grantor
Stock Issuer
Class of Stock
Certificated (Y/N)
Stock Certificate No.
Par Value
No. of Pledged Stock
Percentage of Outstanding Stock of the Stock Issuer
               





(B)
Pledged LLC Interests:



Grantor
Limited Liability Company
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of Outstanding LLC Interests of the Limited Liability Company
           

 
(C)           Pledged Partnership Interests:


Grantor
Partnership
Type of Partnership Interests (e.g., general or limited)
Certificated (Y/N)
Certificate No.
(if any)
Percentage of Outstanding Partnership Interests of the Partnership
           

 
(D)           Trust Interests or other Equity Interests not listed above:


Grantor
Trust
Class of Trust Interests
Certificated (Y/N)
Certificate No.
(if any)
Percentage of Outstanding Trust Interests of the Trust
           

 
(E)           Excluded Equity Interests
 
Grantor
Stock Issuer /LLC/Partnership/Trust
Class of Stock/Type of Partnership/ Class of Trust Interests
Certificated (Y/N)
Certificate No.
(if any)
No. of Pledged Stock/Units
Percentage of Outstanding Interests of such Entity
             

 
 
Schedule 5.2-1

--------------------------------------------------------------------------------

 
 
(F)           Pledged Debt:


Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
           

 
(G)           Securities Account:


Grantor
Share of Securities Intermediary
Account Number
Account Name
       

 
(H)           Deposit Accounts:


Grantor
Name of Depositary Bank
Account Number
Account Name
       

 
(I)           Commodity Contracts and Commodity Accounts:


Grantor
Name of Commodities Intermediary
Account Number
Account Name
       

 
 
Schedule 5.2-2

--------------------------------------------------------------------------------

 
 
II.           INTELLECTUAL PROPERTY


(A)           Copyrights
 
Grantor
Jurisdiction
Title of Work
Registration Number (if any)
Registration Date
         

 
(B)           Copyright Licenses
 
Grantor
Description of Copyright License
Registration Number (if any) of underlying Copyright
Name of Licensor
       

 
(C)           Patents
 
Grantor
Jurisdiction
Title of Patent
Patent Number/(Application Number)
Issue Date/(Filing Date)
         

 
(D)           Patent Licenses
 
Grantor
Description of Patent License
Patent Number of underlying Patent
Name of Licensor
       

 
(E)           Trademarks
 
Grantor
Jurisdiction
Trademark
Registration Number/(Serial Number)
Registration Date/(Filing Date)
         

 
(F)           Trademark Licenses
 
Grantor
Description of Trademark License
Registration Number of underlying Trademark
Name of Licensor
       

 
(G)           Trade Secret Licenses
 
 
Schedule 5.2-3

--------------------------------------------------------------------------------

 


III.           COMMERCIAL TORT CLAIMS
 
Grantor
 
Commercial Tort Claims
     

 
IV.    LETTER OF CREDIT RIGHTS
 
Grantor
 
Description of Letters of Credit
     



 
Schedule 5.2-4

--------------------------------------------------------------------------------

 


SCHEDULE 5.4
TO PLEDGE AND SECURITY AGREEMENT


FINANCING STATEMENTS:
 
Grantor
 
Filing Jurisdiction(s)
     



 
Schedule 5.4-1

--------------------------------------------------------------------------------

 


EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT


PLEDGE SUPPLEMENT


This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of September 1, 2011 (as it may be from
time to time amended, restated, modified or supplemented, the “Security
Agreement”), among OCWEN FINANCIAL CORPORATION, the other Grantors named
therein, and BARCLAYS BANK PLC, as the Collateral Agent. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.


Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.


THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).


IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].



 
[NAME OF GRANTOR]
     
By:
 
 
Name:
 
Title:


 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
SUPPLEMENT TO SCHEDULE 5.1
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


GENERAL INFORMATION


(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
Full Legal Name
 
Type of Organization
 
Jurisdiction of Organization
 
Chief Executive
Office/Sole Place of Business (or Residence if Grantor is a Natural Person)
 
Organization I.D.#
                 

 
(B)
Other Names (including any Trade Name or Fictitious Business Name) under which
each Grantor currently conducts business:

 
Full Legal Name
 
Trade Name or Fictitious Business Name
     

 
(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 
Grantor
 
Date of Change
 
Description of Change
         



 
Exhibit A-1

--------------------------------------------------------------------------------

 


SUPPLEMENT TO SCHEDULE 5.2
TO PLEDGE AND SECURITY AGREEMENT


COLLATERAL IDENTIFICATION


I.           INVESTMENT RELATED PROPERTY


(A)           Pledged Stock:
 
Grantor
Stock Issuer
Class of Stock
Certificated (Y/N)
Stock Certificate No.
Par Value
No. of Pledged Stock
Percentage of Outstanding Stock of the Stock Issuer
               

 
(B)
Pledged LLC Interests:



Grantor
Limited Liability Company
Certificated (Y/N)
Certificate No. (if any)
No. of Pledged Units
Percentage of Outstanding LLC Interests of the Limited Liability Company
           

 
(C)           Pledged Partnership Interests:
 
Grantor
Partnership
Type of Partnership Interests (e.g., general or limited)
 
 
Certificated (Y/N)
 
Certificate No.
(if any)
Percentage of Outstanding Partnership Interests of the Partnership
           

 
(D)           Pledged Trust Interests:
 
Grantor
Trust
Class of Trust Interests
Certificated (Y/N)
Certificate No.
(if any)
Percentage of Outstanding Trust Interests of the Trust
           

 
(E)           Excluded Equity Interests
 
Grantor
Stock Issuer/LLC/Partnership/Trust
Class of Stock/Type of Partnership/ Class of Trust Interests
Certificated (Y/N)
Certificate No.
(if any)
No. of Pledged Stock/Units
Percentage of Outstanding Interests of such Entity
             

 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
(F)           Pledged Debt:


Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
           

 
(G)           Securities Account:


Grantor
Share of Securities Intermediary
Account Number
Account Name
       

 
(H)           Deposit Accounts:


Grantor
Name of Depositary Bank
Account Number
Account Name
       

 
(I)           Commodity Contracts and Commodity Accounts:


Grantor
Name of Commodities Intermediary
Account Number
Account Name
       

 
II.           INTELLECTUAL PROPERTY


(A)           Copyrights
 
Grantor
Jurisdiction
Title of Work
Registration Number (if any)
Registration Date
         

 
(B)           Copyright Licenses
 
Grantor
Description of Copyright License
Registration Number (if any) of underlying Copyright
Name of Licensor
       

 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
(C)           Patents
 
Grantor
Jurisdiction
Title of Patent
Patent Number/(Application Number)
Issue Date/(Filing Date)
         

 
(D)           Patent Licenses
 
Grantor
Description of Patent License
Patent Number of underlying Patent
Name of Licensor
       

 
(E)           Trademarks
 
Grantor
Jurisdiction
Trademark
Registration Number/(Serial Number)
Registration Date/(Filing Date)
         

 
(F)           Trademark Licenses
 
Grantor
Description of Trademark License
Registration Number of underlying Trademark
Name of Licensor
       

 
(G)           Trade Secret Licenses


III.           COMMERCIAL TORT CLAIMS
 
Grantor
 
Commercial Tort Claims
     

 
IV.    LETTER OF CREDIT RIGHTS
 
Grantor
 
Description of Letters of Credit
     

 
 
Exhibit A-4

--------------------------------------------------------------------------------

 
 
SUPPLEMENT TO SCHEDULE 5.4 TO
PLEDGE AND SECURITY AGREEMENT


Financing Statements:
 
Grantor
 
Filing Jurisdiction(s)
     

 
 
Exhibit A-5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT


UNCERTIFICATED SECURITIES CONTROL AGREEMENT


This Uncertificated Securities Control Agreement dated as of [_________], 20[__]
(this “Control Agreement”) among [________________] (the “Pledgor”), BARCLAYS
BANK PLC, as collateral agent for the Secured Parties (together with its
successors and assigns, the “Collateral Agent”) and [____________], a [________]
[corporation] (the “Issuer”). Capitalized terms used but not defined herein
shall have the meanings assigned in the Pledge and Security Agreement dated
September 1, 2011, among the Pledgor, the other Grantors party thereto and the
Collateral Agent (the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.


Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [__________]
shares of the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer
shall not change the registered owner of the Pledged Shares without the prior
written consent of the Collateral Agent.


Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.


Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:


(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions originated by such
other person; and


(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
instructions of the Collateral Agent as set forth in Section 2 hereof.


(c) Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.


(d) This Control Agreement is the valid and legally binding obligation of the
Issuer.


Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.


Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.


Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.


Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.


Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 

 
Pledgor:
[Name and Address of Pledgor]    
Attention:
[________________]
   
Telecopier:
[________________]
         
Collateral Agent:
[Name and Address of Collateral Agent]    
Attention:
[________________]
   
Telecopier:
[________________]
         
Issuer:
[Insert Name and Address of Issuer]    
Attention:
[________________]
   
Telecopier:
[________________]

 
Any party may change its address for notices in the manner set forth above.


Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Control Agreement shall continue in effect until the security
interests of the Collateral Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Collateral Agent has
notified the Issuer of such termination in writing. The Collateral Agent agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Issuer upon the request of the Pledgor on or after the termination of the
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the Security Agreement. The termination of this Control Agreement shall not
terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.
 
 
Exhibit B-2

--------------------------------------------------------------------------------

 
 
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 

 
[NAME OF PLEDGOR],
 
as Pledgor
       
By:
   
Name:
   
Title:
         
BARCLAYS BANK PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
         
[NAME OF ISSUER],
 
as Issuer
       
By:
   
Name:
   
Title:
 

 
 
Exhibit B-3

--------------------------------------------------------------------------------

 
 
Exhibit A


[Letterhead of Collateral Agent]


[Date]


[Name and Address of Issuer]
Attention: [____________________]


Re: Termination of Control Agreement


You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future instructions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor. This notice terminates any obligations you may have
to the undersigned with respect to the Pledged Shares, however nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Pledgor pursuant to any other agreement.


You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.
 

 
Very truly yours,
 
Barclays Bank PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
 

 
 
Exhibit B-4

--------------------------------------------------------------------------------

 
   
EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT


SECURITIES ACCOUNT CONTROL AGREEMENT


This Securities Account Control Agreement dated as of [_________], 20[__] (this
“Agreement”) among [___________________] (the “Debtor”), BARCLAYS BANK PLC, as
collateral agent for the Secured Parties (together with its successors and
assigns, the “Collateral Agent”) and [___________________], in its capacity as a
“securities intermediary” as defined in Section 8-102 of the UCC (in such
capacity, the “Securities Intermediary”). Capitalized terms used but not defined
herein shall have the meaning assigned thereto in the Pledge and Security
Agreement, dated September 1, 2011, among the Debtor, the other Grantors party
thereto and the Collateral Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”). All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.


Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:


(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such
account and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of the Collateral Agent;


(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;


(c)           All property delivered to the Securities Intermediary pursuant to
the Security Agreement will be promptly credited to the Securities Account; and


(d)           The Securities Account is a “securities account” within the
meaning of Section 8-501 of the UCC.


Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.


Section 3. Control of the Securities Account. If at any time the Securities
Intermediary shall receive any order from the Collateral Agent directing
transfer or redemption of any financial asset relating to the Securities
Account, the Securities Intermediary shall comply with such entitlement order
without further consent by the Debtor or any other person. If the Debtor is
otherwise entitled to issue entitlement orders and such orders conflict with any
entitlement order issued by the Collateral Agent, the Securities Intermediary
shall follow the orders issued by the Collateral Agent.
 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Collateral Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Collateral Agent (except
that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).


Section 5. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.


Section 6. Conflict with Other Agreements.


(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;


(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;


(c)           The Securities Intermediary hereby confirms and agrees that:


(i)           There are no other control agreements entered into between the
Securities Intermediary and the Debtor with respect to the Securities Account;


(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating to
the Securities Account and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders (as defined in Section
8-102(a)(8) of the UCC) of such other person; and


(iii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with the Debtor or the Collateral
Agent purporting to limit or condition the obligation of the Securities
Intermediary to comply with entitlement orders as set forth in Section 3 hereof.


Section 7. Adverse Claims. Except for the claims and interest of the Collateral
Agent and of the Debtor in the Securities Account, the Securities Intermediary
does not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any person asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Securities Account or in any financial asset carried
therein, the Securities Intermediary will promptly notify the Collateral Agent
and the Debtor thereof.


Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:
 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
 
(a)           Notice of Sole Control. If at any time the Collateral Agent
delivers to the Securities Intermediary a Notice of Sole Control in
substantially the form set forth in Exhibit A hereto, the Securities
Intermediary agrees that after receipt of such notice, it will take all
instruction with respect to the Securities Account solely from the Collateral
Agent.


(b)           Voting Rights. Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account.


(c)           Permitted Investments. Until such time as the Securities
Intermediary receives a Notice of Sole Control signed by the Collateral Agent,
the Debtor shall direct the Securities Intermediary with respect to the
selection of investments to be made for the Securities Account.


(d)           Statements and Confirmations. The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and the Collateral Agent at the address for
each set forth in Section 12 of this Agreement.


(e)           Tax Reporting. All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.


Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:


(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and


(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.


Section 10 Indemnification of Securities Intermediary. The Debtor and the
Collateral Agent hereby agree that (a) the Securities Intermediary is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Securities Intermediary
with the terms hereof, except to the extent that such liabilities arise from the
Securities Intermediary’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Securities
Intermediary from and against any and all claims, actions and suits of others
arising out of the terms of this Agreement or the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such arises from
the Securities Intermediary’s negligence, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same, until the termination
of this Agreement.


Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.
 
 
Exhibit C-3

--------------------------------------------------------------------------------

 
 
Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 

 
Debtor:
[Name and Address of Debtor]
   
Attention:
[________________]
   
Telecopier:
[________________]
         
Collateral Agent:
[Name and Address of Collateral Agent]    
Attention:
[________________]
   
Telecopier:
[________________]
         
Securities Intermediary:
[Name and Address of Securities Intermediary]
   
Attention:
[________________]
   
Telecopier:
[________________]

 
Any party may change its address for notices in the manner set forth above.


Section 13. Termination. The obligations of the Securities Intermediary to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Securities Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Securities Intermediary of such termination in writing.
The Collateral Agent agrees to provide Notice of Termination in substantially
the form of Exhibit C hereto to the Securities Intermediary upon the request of
the Debtor on or after the termination of the Collateral Agent’s security
interest in the Securities Account pursuant to the terms of the Security
Agreement. The termination of this Agreement shall not terminate the Securities
Account or alter the obligations of the Securities Intermediary to the Debtor
pursuant to any other agreement with respect to the Securities Account.


Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.


 
Exhibit C-4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.



 
[DEBTOR],
 
as Debtor
       
By:
   
Name:
   
Title:
         
BARCLAYS BANK PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
         
[NAME OF SECURITIES INTERMEDIARY],
 
as Securities Intermediary
       
By:
   
Name:
   
Title:
 

 
 
Exhibit C-5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT


[Letterhead of Collateral Agent]


[Date]


[Name and Address of Securities Intermediary]
Attention:  [__________________]


Re: Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Securities Account Control Agreement dated as of [_______],
20[__] among [Name of Debtor] (the “Debtor”), you and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over
securities account number [____________] (the “Securities Account”) and all
financial assets credited thereto. You are hereby instructed not to accept any
direction, instructions or entitlement orders with respect to the Securities
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.


You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 

 
Very truly yours,
 
Barclays Bank PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
 

 
cc: [Name of Debtor]


 
Exhibit C-6

--------------------------------------------------------------------------------

 
 
EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT


[Letterhead of the Collateral Agent]


[Date]


[Name and Address of Securities Intermediary]
Attention: [________________]


Re: Termination of Securities Account Control Agreement


You are hereby notified that the Securities Account Control Agreement dated as
of [_______], 20[__] among you, [Name of Debtor] (the “Debtor”) and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions, instructions and entitlement orders with respect to account
number(s) [_________________] from the Debtor. This notice terminates any
obligations you may have to the undersigned with respect to such account,
however nothing contained in this notice shall alter any obligations which you
may otherwise owe to the Debtor pursuant to any other agreement.


You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 

 
Very truly yours,
 
Barclays Bank PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
 

 
 
Exhibit C-7

--------------------------------------------------------------------------------

 


EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT


DEPOSIT ACCOUNT CONTROL AGREEMENT


This Deposit Account Control Agreement dated as of [_________], 20[__] (this
“Agreement”) among [___________] (the “Debtor”), BARCLAYS BANK PLC, as
collateral agent for the Secured Parties (together with its successors and
assigns, the “Collateral Agent”) and [____________], in its capacity as a “bank”
as defined in Section 9-102 of the UCC (in such capacity, the “Financial
Institution”). Capitalized terms used but not defined herein shall have the
meaning assigned thereto in the Pledge and Security Agreement, dated September
1, 2011, between the Debtor, the other Grantors party thereto and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”). All references herein to the “UCC” shall mean
the Uniform Commercial Code as in effect in the State of New York.


Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:


(a)           The Financial Institution has established account number [IDENTIFY
ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account
and any successor account, the “Deposit Account”) and the Financial Institution
shall not change the name or account number of the Deposit Account without the
prior written consent of the Collateral Agent and, prior to delivery of a Notice
of Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and


(b)           The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.


Section 2. Control of the Deposit Account. If at any time the Financial
Institution shall receive any instructions originated by the Collateral Agent
directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person. The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Collateral Agent in the
Deposit Account and hereby acknowledges and consents to such lien. If the Debtor
is otherwise entitled to issue instructions and such instructions conflict with
any instructions issued the Collateral Agent, the Financial Institution shall
follow the instructions issued by the Collateral Agent.


Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Collateral Agent.
Money and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Collateral Agent (except that the Financial Institution may set
off (i) all amounts due to the Financial Institution in respect of customary
fees and expenses for the routine maintenance and operation of the Deposit
Account and (ii) the face amount of any checks which have been credited to such
Deposit Account but are subsequently returned unpaid because of uncollected or
insufficient funds).


Section 4. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.
 
 
Exhibit D-1

--------------------------------------------------------------------------------

 
 
Section 5. Conflict with Other Agreements.


(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into
among or between the parties hereto, the terms of this Agreement shall prevail;


(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto; and


(c)           The Financial Institution hereby confirms and agrees that:


(i)           There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
____________]; and


(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating the
Deposit Account and/or any funds credited thereto pursuant to which it has
agreed to comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.


Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Collateral
Agent and the Debtor thereof.


Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:


(a) Notice of Sole Control. If at any time the Collateral Agent delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Collateral Agent.


(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Collateral Agent at
the address for each set forth in Section 11 of this Agreement; and


(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.
 
 
Exhibit D-2

--------------------------------------------------------------------------------

 
 
Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:


(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and


(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.


Section 9. Indemnification of Financial Institution. The Debtor and the
Collateral Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Collateral Agent arising from
the terms of this Agreement and the compliance of the Financial Institution with
the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Debtor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Financial Institution with
the terms hereof, except to the extent that such arises from the Financial
Institution’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.


Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Financial Institution and
by sending written notice of such assignment to the Debtor.


Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 

 
Debtor:
[Name and Address of Debtor]
   
Attention:
[________________]
   
Telecopier:
[________________]
         
Collateral Agent:
[Name and Address of Collateral Agent]    
Attention:
[________________]
   
Telecopier:
[________________]
         
Financial Institution:
[Name and Address of Financial Institution]
   
Attention:
[________________]
   
Telecopier:
[________________]

 
Any party may change its address for notices in the manner set forth above.


Section 12. Termination. The obligations of the Financial Institution to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interest of the Collateral Agent in the Deposit Account has been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Financial Institution of such termination in writing. The
Collateral Agent agrees to provide Notice of Termination in substantially the
form of Exhibit B hereto to the Financial Institution upon the request of the
Debtor on or after the termination of the Collateral Agent’s security interest
in the Deposit Account pursuant to the terms of the Security Agreement. The
termination of this Agreement shall not terminate the Deposit Account or alter
the obligations of the Financial Institution to the Debtor pursuant to any other
agreement with respect to the Deposit Account.
 
 
Exhibit D-3

--------------------------------------------------------------------------------

 
 
Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.


IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.
 

 
[DEBTOR],
 
as Debtor
       
By:
   
Name:
   
Title:
         
BARCLAYS BANK PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
         
[NAME OF FINANCIAL INSTITUTION],
 
as Financial Institution
       
By:
   
Name:
   
Title:
 


 
 
Exhibit D-4

--------------------------------------------------------------------------------

 


EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT


[Letterhead of Collateral Agent]


[Date]


[Name and Address of Financial Institution]
Attention: [_________________]


Re: Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Deposit Account Control Agreement dated as of [_______],
20[__] among [Name of Debtor] (the “Debtor”), you and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number [____________] (the “Deposit Account”) and all financial assets
credited thereto. You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.


You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 

 
Very truly yours,
 
Barclays Bank PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
 

 
cc: [Name of Debtor]


 
Exhibit D-5

--------------------------------------------------------------------------------

 
 
EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT


[Letterhead of the Collateral Agent]


[Date]


[Name and Address of Financial Institution]
Attention: [_______________]


Re: Termination of Deposit Account Control Agreement


You are hereby notified that the Deposit Account Control Agreement dated as of
[__________], 20[_] among [Name of Debtor] (the “Debtor”), you and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s) [________________] from the Debtor.
This notice terminates any obligations you may have to the undersigned with
respect to such account, however nothing contained in this notice shall alter
any obligations which you may otherwise owe to the Debtor pursuant to any other
agreement.


You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 

 
Very truly yours,
 
Barclays Bank PLC,
 
as Collateral Agent
       
By:
   
Name:
   
Title:
 

 
 
Exhibit D-6

--------------------------------------------------------------------------------

 
 
EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT


FORM OF TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Barclays Bank PLC, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).


WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of [
], 2011 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Pledge and Security Agreement”) between each of the Grantors
and the other grantors party thereto and the Collateral Agent pursuant to which
the Grantors granted a security interest to the Collateral Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:


SECTION 1.       Defined Terms


Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.


SECTION 2.       Grant of Security Interest in Trademark Collateral


SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Trademark Collateral”):


all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered and with respect to any and all of the foregoing: (i)
all registrations and applications therefor including, without limitation, the
registrations and applications listed or required to be listed in Schedule A
attached hereto under the heading “Trademarks”, (ii) all extensions or renewals
of any of the foregoing, (iii) all of the goodwill of the business connected
with the use of and symbolized by any of the foregoing, (iv) the right to sue or
otherwise recover for any past, present and future infringement, dilution or
other violation of any of the foregoing or for any injury to the related
goodwill, (v) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto and (vi) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world; and
 
 
Exhibit E-1

--------------------------------------------------------------------------------

 


any and all agreements, licenses and covenants providing for the granting of any
right in or to any Trademark or otherwise providing for a covenant not to sue
for infringement, dilution or other violation of any Trademark or permitting
co-existence with respect to a Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement listed or
required to be listed in Schedule A attached hereto under the heading “Trademark
Licenses”.


SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to (a) any agreement, license
or covenant to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (i) any law, rule or regulation applicable to such Grantor, or (ii)
a term, provision or condition of any such agreement, license or covenant
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Trademark Collateral shall include (and such
security interest shall attach) immediately at such time as the contractual or
legal prohibition shall no longer be applicable and to the extent severable,
shall attach immediately to any portion of such agreement, license or covenant
not subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any Proceeds of any such agreement, license or covenant; or (b) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.


SECTION 3.       Security Agreement


The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.


SECTION 4.       Governing Law


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).
 
 
Exhibit E-2

--------------------------------------------------------------------------------

 


SECTION 5.       Counterparts


This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.


[Remainder of page intentionally left blank]
 
 
Exhibit E-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 

 
[NAME OF GRANTOR]
         
By:
       
Name:
     
Title:
 

 
 
Exhibit E-4

--------------------------------------------------------------------------------

 


[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
 
Exhibit E-5

--------------------------------------------------------------------------------

 


Accepted and Agreed:


BARCLAYS BANK PLC,
as Collateral Agent
 
By:
     
Name:
   
Title:
 

 
 
Exhibit E-6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO TRADEMARK SECURITY AGREEMENT
 
TRADEMARKS
 
Grantor
Jurisdiction
Trademark
Registration Number/(Serial Number)
Registration Date/(Filing Date)
                                                 

 
TRADEMARK LICENSES
 
Grantor
Description of Trademark License
Registration Number (if any) of underlying Trademark
Name of Licensor
                                       



 
Exhibit E-7

--------------------------------------------------------------------------------

 


EXHIBIT F

TO PLEDGE AND SECURITY AGREEMENT


FORM OF COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT, dated as of [__________], 20[__] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Barclays Bank PLC, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).


WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
September 1, 2011 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) between each of
the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:


SECTION 1.       Defined Terms


Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.


SECTION 2.       Grant of Security Interest


SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Copyright Collateral”):


all United States, and foreign copyrights (whether or not the underlying works
of authorship have been published), including but not limited to copyrights in
software and all rights in and to databases, all designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. seq. and Community designs) and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, as
well as all moral rights, reversionary interests, and termination rights, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications listed or required to be listed in Schedule A under the heading
“Copyrights”, (ii) all extensions and renewals thereof, (iii) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world; and
 
 
Exhibit F-1

--------------------------------------------------------------------------------

 


any and all agreements, licenses and covenants providing for the granting of any
right in or any Copyright or otherwise providing for a covenant not to sue for
infringement or other violation of any Copyright including, without limitation,
each agreement listed or required to be listed in Schedule A attached hereto
under the heading “Copyright Licenses”.


SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any agreement, license or
covenant to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (i) any law, rule or regulation applicable to such Grantor, or (ii)
a term, provision or condition of any such agreement, license or covenant
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Copyright Collateral shall include (and such
security interest shall attach) immediately at such time as the contractual or
legal prohibition shall no longer be applicable and to the extent severable,
shall attach immediately to any portion of such agreement, license or covenant
not subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any Proceeds of any such agreement, license or covenant.


SECTION 3.       Security Agreement


The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.


SECTION 4.       Governing Law


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).


SECTION 5.       Counterparts


This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.
 
 
Exhibit F-2

--------------------------------------------------------------------------------

 


[Remainder of page intentionally left blank]
 
 
Exhibit F-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 

 
[NAME OF GRANTOR]
         
By:
       
Name:
     
Title:
 

 
 
Exhibit F-4

--------------------------------------------------------------------------------

 


[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
 
Exhibit F-5

--------------------------------------------------------------------------------

 


Accepted and Agreed:


BARCLAYS BANK PLC,
as Collateral Agent
 
By:
     
Name:
   
Title:
 

 
 
Exhibit F-6

--------------------------------------------------------------------------------

 


SCHEDULE A
TO COPYRIGHT SECURITY AGREEMENT


COPYRIGHTS
 
Grantor
Jurisdiction
Title of Work
Registration Number (if any)
Registration Date
                                                 

 
COPYRIGHT LICENSES
 
Grantor
Description of Copyright License
Registration Number (if any) of underlying Copyright
Name of Licensor
                                       



 
Exhibit F-7

--------------------------------------------------------------------------------

 


EXHIBIT G

TO PLEDGE AND SECURITY AGREEMENT


FORM OF PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Barclays Bank PLC, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).


WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
September 1, 2011 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) between each of
the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:


SECTION. 1.      Defined Terms


Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.


SECTION 2.       Grant of Security Interest


SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Patent Collateral”):


all United States and foreign patents and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including, without limitation: (i) each patent and patent application listed or
required to be listed in Schedule A attached hereto under the heading “Patents”,
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world; and


all agreements, licenses and covenants providing for the granting of any right
in or to any Patent or otherwise providing for a covenant not to sue for
infringement or other violation of any Patent (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement listed or
required to be listed in Schedule A attached hereto under the heading “Patent
Licenses”.
 
 
Exhibit G-1

--------------------------------------------------------------------------------

 


SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any agreement, license or
covenant to which any Grantor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of (i) any law, rule or regulation applicable to such Grantor, or (ii)
a term, provision or condition of any such agreement, license or covenant
(unless such law, rule, regulation, term, provision or condition would be
rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided, however, that the Patent Collateral shall include (and such security
interest shall attach) immediately at such time as the contractual or legal
prohibition shall no longer be applicable and to the extent severable, shall
attach immediately to any portion of such agreement, license or covenant not
subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in clause (a) of this Section 2.2 shall not
include any Proceeds of any such agreement, license or covenant.


SECTION 3.       Security Agreement


The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.


SECTION 4.       Governing Law


THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).


SECTION 5.       Counterparts


This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.


[Remainder of page intentionally left blank]
 
 
Exhibit G-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.



 
[NAME OF GRANTOR]
           
By:
       
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
 
-2-

--------------------------------------------------------------------------------

 


Accepted and Agreed:


BARCLAYS BANK PLC,
as Collateral Agent


By:
     
Name:
   
Title:
 

 
 
-3-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO PATENT SECURITY AGREEMENT


PATENTS
 
Grantor
Jurisdiction
Title of Patent
Patent
Number/(Application Number)
 
Issue Date/(Filing Date)
                                                 

 
PATENT LICENSES
 
 
Grantor
 
Description of Patent License
Patent Number of
underlying Patent
 
Name of Licensor
                                       



 
-4-

--------------------------------------------------------------------------------

 
 